Citation Nr: 0827410	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a urinary tract 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.  The veteran also served in the United States Naval 
Reserve upon discharge from active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision, which denied 
the veteran's application to reopen a claim for service 
connection for a urinary tract condition.  This issue was 
reopened and remanded in a November 2005 Board decision, and 
remanded again in November 2007.  It returns now for 
appellate consideration.

In August 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Roanoke, Virginia RO.  
A transcript of that proceeding has been associated with the 
claims folder.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's urinary tract condition had its onset in service or 
is otherwise related to his active military service.


CONCLUSION OF LAW

The veteran's urinary tract condition was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but is not obligated to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Following the initial adjudication of the veteran's claim, a 
letter dated in November 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in the November 2007 letter and was 
given ample opportunity to respond.  

Subsequent to the issuance of the November 2007 letter, the 
veteran's claim was readjudicated in a May 2008 Supplemental 
Statement of the Case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA examination in September 2006 
to obtain an opinion as to whether his urinary tract 
condition can be directly attributed to service.  Further 
examination or opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends he has a urinary tract condition as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that medical evidence 
establishes that the veteran has a current disability.  
Private treatment records show that the veteran was diagnosed 
in January 2001 with recurrent, gross hematuria, chronic 
prostatitis, and bladder neck contracture with heavily 
trabeculated bladder.  See Dr. Gallo treatment records, 
January 2001.  At a VA examination in April 2001, the veteran 
was diagnosed with chronic intermittent gross hematuria of 
unknown etiology.  VA treatment records show that the veteran 
was seen for evaluation of his recurrent hematuria in 
September and November 2001.  At the September 2006 VA 
examination, the veteran was diagnosed with prostatic 
hypertrophy, a right inguinal hernia, and a right renal cyst.  
A CT scan of the abdomen and pelvis, performed in November 
2006, revealed a 2.3 centimeter large simple cyst of the 
right kidney.  In sum, medical evidence on file demonstrates 
findings relating to the existence of a current disability.  
See Hickson, supra.

A review of the veteran's service medical records indicates 
that he was treated for back pain and one episode of blood in 
his urine in December 1977.  At that time, he denied dysuria, 
frequency, or nocturia.  Lab work performed was negative, 
including a urinalysis (UA) and a rapid plasma reagin (RPR), 
and he was assessed as having a back strain with no 
neurological pathology.  A chronological record of medical 
care report, dated the same day, indicates the impression 
that the veteran probably had a urinary tract infection 
(UTI).  A September 1978 service record noted that he 
complained of hematuria that lasted for 24 hours.  It also 
stated that the veteran reported a chronic history of 
hematuria for approximately 6 months.  He was sent for a 
consultation, for which the veteran was ultimately provided 
with a differential diagnosis that included pyelonephritis 
chronic infection.  A November 1978 service medical record 
indicates that the veteran was seen at the urology clinic for 
an examination.  The impression at that time was a history of 
hematuria and back pain with a question noted of whether the 
veteran experienced a previous stone passage.  His urethral 
calibration noted no strictures and he appeared to have 
normal cystoscopy.  Thereafter, in December 1978, a 
radiographic report noted some evidence of pyelotubular 
backflow, the significance of which could not be determined.  
The impression of the examiner was that the veteran had a 
normal upper collecting system; however, the clinical history 
suggested upper tract etiology for his hematuria.  Based on 
the foregoing, the Board, finds that there is evidence of an 
in-service disease or injury.  See Hickson, supra.  

In turning to the question of whether there is medical 
evidence of a nexus between the in-service injury and the 
current disability, the Board finds that this remaining 
criterion has not been met.  See Hickson, supra.  As will be 
discussed below, although there is evidence of current 
diagnoses of prostatic hypertrophy and a right inguinal 
hernia, and evidence of in-service treatment for complaints 
of hematuria, the competent medical evidence of record fails 
to establish a nexus between the two.  

There are no relevant medical records dated in the 1980s 
through 2000.  The earliest evidence of post-service 
treatment for a urinary tract condition is private medical 
records from the veteran's urologist, Dr. D. Gallo, dated in 
January 2001.  These treatment records show that the veteran 
presented with complaints of blood in the urine.  The veteran 
told Dr. Gallo that that he had seen him in the 1980s for a 
similar problem.  Records of such treatment, however, were no 
longer available.  A urinalysis performed in the office 
showed microscopic hematuria.  Further testing was done.  A 
bilateral retrograde pyelogram was normal.  A renal 
ultrasound revealed a small cyst of the upper pole of the 
right kidney.  Treatment included a uretheral dilation.  The 
postoperative diagnoses included recurrent gross hematuria, 
chronic prostatitis, and bladder neck constricture with a 
heavy trabeculated bladder.  

A VA medical examination was performed in September 2006 to 
determine the etiology of the veteran's hematuria.  The Board 
finds the examination report to be comprehensive and 
sufficient in addressing the matter of nexus.  In this 
regard, it is noted that the examiner reviewed the veteran's 
claims file, including service medical records and private 
medical records, prior to rendering his conclusion.  The 
examiner correctly noted that the veteran had been treated at 
Portsmouth Naval Hospital while in service.  After conducting 
a physical examination and numerous laboratory tests, the 
examiner gave the opinion that the chronic hematuria as 
reported by the veteran was not caused by or as a result of 
his military service.  The examiner explained that hematuria 
is not a disease entity, but a symptom with various causes, 
and that the veteran did not have any chronic conditions to 
include chronic prostatitis that may have caused his 
hematuria.  It was noted that the veteran did not seek 
treatment between 1982 and 2001 because he did not have any 
dysuria consistent with prostatitis, which includes 
frequency, pain or burning.  It was also noted that at 
treatment in 2001, no etiology for the hematuria was found.  
The examiner explained that at the time of the VA 
examination, the veteran was found to have two conditions, 
prostatic hypertrophy and a large right inguinal hernia, that 
might be the cause of his hematuria.  The Board notes, 
however, that there is no evidence of either of these two 
conditions in the service medical records.  Therefore, even 
if prostatic hypertrophy or a right inguinal hernia were in 
fact the underlying cause of hematuria, its onset was not 
shown in service.  

There is no other medical evidence of record linking the 
veteran's current urinary tract condition to active service.  
As indicated above, the earliest evidence of post-service 
treatment for a urinary tract condition is in 2001, over two 
decades after the veteran's separation from service.  The 
2001 private treatment records mention nothing about his 
military service.  Additionally, although the veteran reports 
that he was treated by Dr. Gallo in 1982, there are no 
corroborative records of such treatment.  Notwithstanding the 
veteran's contention that he received treatment in 1982, 
there is no evidence demonstrating medical treatment for 
hematuria between 1982 and 2001; this period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, even if credible, the veteran's statements are 
nevertheless outweighed by the absence of any documented 
complaints and treatment for hematuria.

After reviewing and weighing all the evidence of record, the 
Board concludes that the medical evidence fails to establish 
a nexus between the veteran's urinary tract condition and 
military service.  See Hickson, supra.  Of particular 
significance is the September 2006 VA examination report 
which rules out a relationship between the current 
conditions, prostatic hypertrophy and right inguinal hernia, 
and in-service complaints of hematuria.  The Board notes that 
this examination report is thorough and supported by the 
veteran's service medical records as well as post-service 
medical treatment records.  The VA examination in this case 
is, therefore, adequate upon which to base a decision.

The Board is mindful of the veteran's assertions concerning 
the etiology of his urinary tract condition.  The veteran is 
competent to report that he experiences certain symptoms, 
e.g., seeing blood in his urine.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the etiology of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994). Therefore, he cannot provide a 
competent opinion regarding the cause of his urinary tract 
condition.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a urinary tract condition.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a urinary tract 
condition is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


